Per Curiam.
This was a bill for an accounting. The material averments contained therein were that the complainant came to this country when she was about fifteen years of age, and went to live with the defendants, who- were her uncle and aunt; that immediately after taking up her residence with them they entered into an agreement with her by the terms of which she was to pay. all moneys earned by her to them, upon the following *510trust: that they should support and clothe her out of the earnings, and accumulate the residue for her benefit when she should come of age, and upon her reaching her majoritjr pay over such accumulations, with interest. The case came on to be heard before the vice-chancellor on the pleadings and proofs, and he reached the conclusion that the case set out in the bill of complaint had been established by the proofs, and ordered a reference to a special master of the court to take the account. At the conclusion of the hearing upon the accounting, the special master reported that on the proofs submitted to him there was due to the complainant from Ihe defendants the sum of $2,427'.51. The report was duly confirmed and a decree entered in accordance therewith.
The ground upon which we are asked to reverse this decree is that the conclusion of the special master was not justified by the proofs taken before him. Our examination of those proofs discloses that the testimony of the witnesses called on the' one side and on the other was in direct conflict. We have examined the proofs and cannot say that the special master erred in his finding, particularly in view of the fact that the witnesses were before him, and the question as to what credit should be given to each of them was primarily one for his determination.
The decree appealed from will be affirmed.
For affirmance — The Chiee-Justice, Swayzb, Trenci-iard, Parker, Bergen, Minturn, Kalisch, Black, Katzbnbacii, White, Heppenhbimer, Williams, Gardner, Ackerson, Van Buskirk — 15.
For reversal — None.